UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended or x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from toApril 1, 2014toJune 30, 2014 Commission File Number:000-54811 PRICE MY RENT GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 46-4288088 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7524 Glenturret Circle, The Colony, Texas (Address of principal executive offices) (Zip Code) Tel:214.505.3839 (Registrant’s telephone number, including area code) MELANTHIOS ACQUISITION CORP. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company.) Smaller Reporting Company x SEC1296(01-12)Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).xYesoNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.xYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2014, Price My Rent Group, Inc. has issued total of 160,120,000 shares of common stock. Table of Contents Table of Contents Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 BALANCE SHEETS 1 STATEMENT OF OPERATIONS 2 STATEMENT OF CASH FLOWS 3 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY 4 NOTES TO FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 SIGNATURE 12 Table of Contents PART I—FINANCIAL INFORMATION Item 1.Financial Statements. PRICE MY RENT GROUP, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, 2014 (Unaudited) December 31, 2013 (Audited) ASSETS Current Assets: Cash and cash equivalents $ $ - Total Current Assets - Investments - - Goodwill - - Total Assets $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ - $ - Total Current Liabilities - - STOCKHOLDERS’ EQUITY Stockholders’ equity Preferred stock par value $0.0001 per share;20,000,000 shares authorized at June 30, 2014 and December 31, 2013;none issued at June 30, 2014 and December 31, 2013. - - Common stock, par value $0.0001 per share; 500,000,000 shares authorized;160,120,000 and 39,890,000 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively. Additional Paid In Capital - - Deficit accumulated during development stage ) ) Total Stockholders’ Equity - Total Liabilities and Stockholders’ Equity $ $ - The accompanying notes are an integral part of these financial statements 1 Table of Contents PRICE MY RENT GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (Unaudited) For the period from February 21, 2012 (Date of Inception) Three Months Ended Six Months Ended through June 30, June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Revenues $ - $ - $ - $ - $ - Total Revenues - Expenses General and administrative - - Legal, organization and related expenses - - Professional fees - - - Total Expenses 5, 850 - - Net Loss $ ) $ - $ ) $ - $ ) Basic loss per share $ ) $ ) $ ) $ ) Basic weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements 2 Table of Contents PRICE MY RENT GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (Unaudited) For the period from February 21, 2012 (Date of Inception) Six Months Ended through June 30, June 30, June 30, (Unaudited) (Unaudited) (Unaudited) Operating activities: Net loss $ ) $ - $ ) Net cash used in operating activities ) - ) Financing activities Proceeds from issuance of common stock - Net cash provided by financing activities - Net increase(decrease) in cash and cash equivalents - Cash and cash equivalents, beginning of period - - - Cash and cash equivalents, end of period $ $ - $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ - $ - $ - Cash paid during the period for taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements 3 Table of Contents PRICE MY RENT GROUP, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FROM FEBRUARY 21, 2012 (INCEPTION) THROUGH JUNE 30, 2014 (Unaudited) Common Stock Common Stock Amount Additional Paid-in Capital Deficit Accumulated During Development Stage Total February 21, 2012 (Inception) Shares issued for services at $0.0001 per share $ $ - $ - $ Net loss for year ended December 31, 2012 ) ) Balance December 31, 2012 - ) - Shares issued during the period for services paid by sole shareholder - Net loss for year ended December 31, 2013 ) ) Balance December 31, 2013 - ) - Shares issued during the period for cash and services paid by sole shareholder - Net loss for the six months ended June 30, 2014 ) ) Balance June 30, 2014 $ $ - $ ) $ The accompanying notes are an integral part of these financial statements 4 Table of Contents PRICE MY RENT GROUP, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS FOR THE PERIOD FROM FEBRUARY 21, 2012 (INCEPTION) TO JUNE 30, 2014 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Price My Rent Group, Inc. (the "Company"), a development stage company, was incorporated under the laws of the State of Delaware on February 21, 2012. The Company initially intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other business combination with a domestic or foreign business. On October 31, 2013, the initial owner of the Company transferred his 100% shares to a new owner, Uren Enterprises, LLC which is solely owned by Mr. Mark Uren.The Company under the new ownership intends to serve as an investor in and provider of e-commerce operations to the property management and property rental industries. The Company currently has no operations. OnApril 11, 2014, Melanthios Acquisition Corp filed a Certificate of Amendment of Certificate of Incorporation changing the name of the Corporation to Price My Rent Group, Inc. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION - DEVELOPMENT STAGE COMPANY The Company has not earned any revenue from operations. Accordingly, the Company’s activities have been accounted for as those of a “Development Stage Company” as set forth in Financial Accounting Standards Board Accounting Standards Codification 915 (“FASB ASC 915”). Among the disclosures required by FASB ASC 915 are that the Company’s financial statements be identified as those of a development stage company, and that the statements of operations, stockholders’ equity and cash flows disclose activity since the date of the Company’s inception. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company's system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented. ACCOUNTING METHOD The Company's financial statements are prepared using the accrual method of accounting. The Company has elected a fiscal year ending on December 31. USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with original maturities from date of purchase of three months or less to be cash equivalents. Cash and equivalents consist of cash on deposit with domestic banks and, at times, may exceed federally insured limits. 5 Table of Contents ORGANIZATIONAL COSTS Organizational costs represent management, consulting, legal, accounting, and filing fees incurred to date in the formation of the company. Organizational costs are expensed as incurred in accordance with FASB ASC 720-15, “Start-Up Costs”. INCOME TAXES The Company has adopted the provisions of FASB ASC 740, “Accounting for Income Taxes" which requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the consolidated financial statements or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. BASIC EARNINGS (LOSS) PER SHARE The Company uses Topic 260 “Earnings Per Share”, for calculating the basic and diluted loss per share. The Company computes basic loss per share by dividing net loss and net loss attributable to common stockholders by the weighted average number of common shares outstanding. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential shares had been issued and if the additional shares were dilutive. Common equivalent shares are excluded from the computation of net loss per share if their effect is anti-dilutive. At June 30, 2014 and December 31, 2013, the Company did not have any stock equivalents. FAIR VALUE MEASUREMENTS GAAP defines fair value, provides guidance for measuring fair value and requires certain disclosures.GAAP utilizes a fair value hierarchy which is categorized into three levels based on the inputs to the valuation techniques used to measure fair value.These principles discuss valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flows) and the cost approach (cost to replace the service capacity of an asset or replacement cost).These principles provide for a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2: Inputs other than quoted prices that is observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3: Unobservable inputs that reflect the Company's assumptions. The Company’s financial instruments consist of accounts payable and accrued expenses. The carrying value approximates fair value due to the short maturity of these instruments. STOCK-BASED COMPENSATION The Company recognizes the services received or goods acquired in a share-based payment transaction as services are received or when it obtains the goods as an increase in equity or a liability, depending on whether the instruments granted satisfy the equity or liability classification criteria [ASC 718-10-25-2, Compensation-Stock Compensation, Recognition]. A share-based payment transaction with employees is measured base on the fair value (or, in some cases, a calculated or intrinsic value) of the equity instrument issued. If the fair value of goods or services received in a share-based payment with non-employees is more reliably measurable than the fair value of the equity instrument issued, the fair value of the goods or services received shall be used to measure the transaction. Conversely, if the fair value of the equity instruments issued in a share-based payment transaction with non-employees is more reliably measurable than the fair value of the consideration received, the transaction is measured at the fair value of the equity instruments issued [ASC 718-10-30-2, Compensation-Stock Compensation, Initial Measurement]. 6 Table of Contents The cost of services received from employees in exchange for awards of share-based compensation generally is measured at the fair value of the equity instruments issued or at the fair value of the liabilities incurred. The fair value of the liabilities incurred in share-based transactions with employees is remeasured at the end of each reporting period until settlement [ASC 718-10-30-3, Compensation-Stock Compensation, Initial Measurement]. Share-based payments awarded to an employee of the reporting entity by a related party or other holder of an economic interest in the entity as compensation for services provided to the entity are share-based transactions to be accounted for under ASC 718 unless the transfer is clearly for a purpose other than compensation for services to the reporting entity. The substance of such a transaction is that the economic interest holder makes a capital contribution to the reporting entity and that entity makes a share-based payment to its employee in exchange for services rendered [ASC 718-10-15-4, Compensation-Stock Compensation, Scope and Scope Exceptions]. NOTE 3 - IMPACT OF NEW ACCOUNTING STANDARDS The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company's results of operations, financial position, or cash flow. NOTE 4 - GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not established any source of revenue to cover its operating costs. The Company will engage in very limited activities without incurring any liabilities that must be satisfied in cash until a source of funding is secured. The Company will offer noncash consideration and seek equity lines as a means of financing its operations. If the Company is unable to obtain revenue producing contracts or financing or if the revenue or financing it does obtain is insufficient to cover any operating losses it may incur, it may substantially curtail or terminate its operations or seek other business opportunities through strategic alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. NOTE 5 - INCOME TAXES For the period from February 21, 2012 (Date of Inception) through June 30, 2014, the Company has incurred net losses and, therefore, has no tax liability. The net deferred tax asset generated by the loss carry-forward has been fully reserved. The cumulative net operating loss carry-forward is approximately $12,512 at June 30, 2014, and will expire in the year 2033. The cumulative tax effect at the expected rate of 34% of significant items comprising our net deferred tax amount is as follows: Deferred tax asset attributable to: For the period from February 21, 2012 For the six (Date of Inception) months ended through June 30, 2014 June 30, 2014 Net operating loss carryover $ Valuation allowance ) ) Net deferred tax asset $ - - 7 Table of Contents Realization of deferred tax assets is not practical until subsequent to a business combination with target business opportunity, and such a target business opportunity has yet to be finalized. The provision for income taxes consists of the following: For the period from February 21, 2012 For the six (Date of Inception) months ended through June 30, 2014 June 30, 2014 Current tax $ Change in deferred tax asset ) ) Change in valuation allowance $ - - The Company has elected to classify interest and/or penalties related to an uncertain position, if and when required, as part of other expenses in the statements of operation. No such amounts have been incurred or accrued through June 30, 2014 by the Company. For the period from February 21, 2012 (Date of Inception) through June 30, 2014, there is no unrecognized tax benefit. Management does not anticipate any potential future adjustments which would result in a material change to its financial tax position. As of June 30, 2014, the Company did not accrue any interest and penalties. NOTE 6 - RELATED PARTY BALANCES AND TRANSACTIONS EQUITY TRANSACTION On February 21, 2012 (Date of Inception), the Company issued 31,390,000 shares of common stock to the founding shareholder in exchange for incorporation fees of $89, annual resident agent fees in the State of Delaware for $50, and developing the Company’s business concept and plan valued at $3,000 to a total sum of $3,139. On December 31, 2013, the Company issued 8,500,000 shares of common stock in exchange for filing fees of $187, courier fees of $163, and payment made for audit fees of $500.00 by the sole owner, Uren Enterprises, LLC. The total amount is $850. On March 31, 2014, the Company issued 61,730,000 shares of common stock in exchange for cash of $3500, filing fees of $979, courier fees of $194, and payment made for audit fees of $1500 by the sole owner, Uren Enterprises, LLC. The total amount is $6173. On June 30, 2014, the Company issued 58,500,000 shares of common stock in exchange for franchise tax of $1654, filing fees of $500, office expenses of $98, travel expenses of $3581 and payment made for domain registration of $17 by the sole owner, Uren Enterprises, LLC. The total amount is $5850. NOTE 7 - STOCKHOLDER’S EQUITY The Company’s Articles of Incorporation authorize 500,000,000 shares of $0.0001 par value Common Stock and 20,000,000 shares of $0.0001 par value Preferred Stock. Since February 21, 2012, the date of inception, the Company has issued total of 160,120,000 shares of common stock in exchange for cash, general and administrative expenses, and incorporation related fees and services. NOTE 8 - SUBSEQUENT EVENTS None. Subsequent events have been evaluated through July 31, 2014, the date the financial statements were issued. 8 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. We are an “emerging growth company” (“EGC”) that is exempt from certain financial disclosure and governance requirements for up to five years as defined in the Jumpstart Our Business Startups Act (“the JOBS Act”), that eases restrictions on the sale of securities; and increases the number of shareholders a company must have before becoming subject to the U.S. Securities and Exchange Commission’s (SEC’s) reporting and disclosure rules (See “Emerging Growth Companies” section above). We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. We do not currently engage in any business activities that provide cash flow. During the next 12 months we anticipate incurring costs related to: (i)filing of Exchange Act reports. We believe we will be able to meet the costs of filing Exchange Act reports during the next 12 months through use of funds to be loaned to or invested in us by Uren Enterprises, LLC, our controlling shareholder, or Mark Uren, our sole officer, director, or other investors. However, there is no guarantee that such additional funds will be made available to us or on terms that are favorable to us. To date, we have had no discussions with our sole officer and director, Mark Uren, or other investors, regarding funding and no funding commitment for future expenses has been obtained. If in the future we need funds to pay expenses, we will consider these and other yet to be identified options for raising funds and/or paying expenses. Obviously, if Mr. Uren, or other investors, do not loan to or invest sufficient funds in us, then we will not be able to meet our SEC reporting obligations. We are in the development stage and have negative working capital, negative stockholders’ equity and have not earned any revenues from operations to date. These conditions raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to develop additional sources of capital and achieve profitable operations. At the present time, the Company is contemplating an arrangement between the Company and Price My Rent, Inc. While it is anticipated that this transaction will be effectuated in the near future, there is no guarantee that this transaction will ever occur. In the event the transaction does not occur, the Company will look for another company to acquire. Significant Accounting Policies (Please see Note 1. Nature of Operations and Summary of Accounting Policies.) The Company has elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows the Company to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. 9 Table of Contents Item 3.Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide the information required by this Item. Item 4.Controls and Procedures. The Company’s management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) that is designed to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. In accordance with Exchange Act Rules 13a-15 and 15d-15, an evaluation was completed under the supervision and with the participation of the Company’s management. Mark Uren, the Company’s President, Principal Financial Officer and Secretary, evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this Annual Report. Based on that evaluation, the Company’s sole officer concluded that the Company’s disclosure controls and procedures were effective in providing reasonable assurance that information required to be disclosed in the Company’s reports filed or submitted under the Exchange Act was recorded, processed, summarized, and reported within the time periods specified in the Commission’s rules and forms. Evaluation of Internal Controls over Financial Reporting This annual report does not include a report of management’s assessment regarding internal control over financial reporting or an attestation report of the company’s registered public accounting firm due to a transition period established by rules of the Securities and Exchange Commission for newly public companies. Changes in Internal Controls over Financial Reporting There have been no significant changes to the Company’s internal controls over financial reporting that occurred during our last fiscal quarter of the year ended December 31, 2013, that materially affected, or were reasonably likely to materially affect, our internal controls over financial reporting. 10 Table of Contents PART II—OTHER INFORMATION Item 1.Legal Proceedings. There are no legal proceedings against the Company and the Company is unaware of such proceedings contemplated against it. Item 1A.Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide the information required by this Item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On March 31, 2014, the Company issued 61,730,000 shares of common stock in exchange for cash of $3500, filing fees of $979, courier fees of $194, and payment made for audit fees of $1500 by the sole owner, Uren Enterprises, LLC.The total amount is $6173. On June 30, 2014, the Company issued 58,500,000 shares of common stock in exchange for franchise tax of $1654, filing fees of $500, office expenses of $98, travel expenses of $3581 and payment made for domain registration of $17 by the sole owner, Uren Enterprises, LLC. The total amount is $5850. Item 3.Defaults Upon Senior Securities. The Company currently does not have senior securities Item 4.Mine Safety Disclosures. Not applicable. Item 5.Other Information. None. Item 6.Exhibits. Exhibits required by Item 601 of Regulation S-K Exhibit 31.1 Exhibit 32.1 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document 11 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRICE MY RENT GROUP, INC. August 11, 2014 By: /s/ Mark Uren Date Mark Uren, Chief Executive Officer (Principal Executive Officer), Chief Financial Officer (Principal Financial Officer) and Chairman of the Board of Directors 12
